Exhibit 10.88

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is by and between TTEC
Services Corporation, Inc., a Delaware corporation (“TSC” or the “Company”), a
wholly owned subsidiary of TTEC Holdings, Inc., a Delaware corporation (“TTEC
Parent”), and Jonathan Lerner (“Executive” or “Lerner”), each a “Party” and
together the “Parties.” The Executive Employment Agreement is executed to be
effective as of December 9, 2019 (“Effective Date”).

 

1.   APPOINTMENT.

 

a.   Subject to the terms of this Agreement, the Company hereby appoints Mr.
Lerner as President for TTEC Digital business segments, and vests him with all
relevant responsibilities to lead the TTEC Digital business segment, including
the P&L responsibility for business, in the best interest of TTEC Parent and its
shareholders, as directed by TTEC Parent Chief Executive Officer (“TTEC CEO”)
and its Board of Directors (the “Board”).  In this role, the Executive will
report to the TTEC CEO and will be a member of TTEC Parent’s executive
leadership team, known as the Executive Committee (the “EC”).  For purposes of
relevant U.S. federal securities laws, the President TTEC Digital is a public
company executive officer (known as “Section 16 Officer”), subjecting the
Executive to all of the various compliance requirements appropriate for Section
16 Officers.  Please refer to Exhibit A to this Agreement for Directors and
Executive Officers U.S. Securities Law Handbook for reference.

 

b.   The Executive shall devote his full-time and best efforts to the
performance of all duties contemplated by his role and responsibilities, and as
assigned to from time to time by the TTEC CEO or his delegates. Unless otherwise
specifically authorized in writing by TTEC Parent, Executive shall not engage in
any other business activity, or otherwise be employed by any other company other
than TTEC’s subsidiaries. Notwithstanding the foregoing, Mr. Lerner is not
precluded by the terms of this Agreement from serving on boards of directors of
non-competitor companies or not-for-profit organizations with TTEC Parent’s
prior written approval.

 

c.   As a member of the EC, Mr. Lerner shall render services to TTEC Parent as
necessary and desirable to protect and advance the best interests of TTEC Parent
and all its affiliated companies, acting at all times, in accordance with TTEC
Ethics Code: How TTEC Does Business (or a successor code of conduct document,
collectively “TTEC Ethics Code”), included in this Agreement as Exhibit B, the
Ethics Code for Executive and Senior Financial Officers, included in this
Agreement as Exhibit C, and in accordance with all other material policies and
procedures.

 

d.   Mr. Lerner’s role with TTEC Digital requires extensive travel and Mr.
Lerner understands and agrees that such travel is a material part of his
responsibilities.  Mr. Lerner shall travel in accordance with TTEC Parent travel
policy. Notwithstanding the provisions of the travel policy to the contrary, the
Company agrees that Mr. Lerner will be permitted to travel in business class for
international travel exceeding 6 hours in duration.

 

e.   Notwithstanding other provisions in this Agreement, but subject to the
reasonable interpretation of provisions of Paragraph 6(j) (on “Constructive
Termination”), Mr. Lerner understands and agrees that his role and
responsibilities may change over time in the best interest of the business, and
TTEC Parent reserves the right to assign to Mr. Lerner different and/or
additional roles and assignments that best serve the business.

 

1

--------------------------------------------------------------------------------



 

2.             COMPENSATION.

 

a.   Salary and Periodic Salary Review.  As of the Effective Date, the
Executive’s base salary is $400,000 per year (“Base Salary”), payable in equal
installments in accordance with the Company’s standard payroll practice, less
legally required deductions and withholdings.  The Base Salary may be
periodically reviewed and adjusted, at CEO’s discretion, to appropriately
reflect his role in the business, the contribution of the role, and the market
pay for such role in accordance with TTEC Parent standard compensation review
practices. Notwithstanding the foregoing, nothing in this Agreement provides
assurances that the Executive’s salary will be increased from time to time.

 

b.   Variable Incentive Compensation (annual cash bonus).  As of January 1,
2020, Mr. Lerner is eligible to participate in an annual performance-based cash
incentive program, currently referred to as TTEC Variable Incentive Plan
(“VIP”).  The Executive’s annual VIP opportunity shall be up to 100% of Base
Salary tied to the annual TTEC Digital performance targets and goals of the
business, as set by the CEO and the Board and as of the Effective Date outlined
in Paragraph 2(d) of this Agreement.

 

In addition, the Compensation Committee of the Board may, but shall not be
obligated to, adjust the Employee’s VIP award upward based on TTEC Parent’s and
Executive segments’ performance against annual metrics set by the Board and
deemed to be that year’s business imperatives, such as but not limited to annual
bookings, revenue, operating income, backlog, and cash flow.

 

c.   Equity Incentive Compensation (annual equity compensation).  As of January
1, 2020, the Executive is also eligible to participate in TTEC’s annual Equity
program, designed to provide long term incentives for senior executives of TTEC
Parent and align their interests with the interest of TTEC company
stockholders.  Currently, TTEC offers its equity grants in the form of
restricted stock units (the “RSUs) and performance restricted stock units
(“PRSUs”) vesting over a period of years.  Until and unless modified by the
Compensation Committee of the Board, the Executive shall be eligible for an
annual equity grant opportunity of up to $750,000 in fair market value of TTEC
equity, based on the market value of the equity at the time of the grant. The
actual amount of the grant and the timing of its payment are set as outlined in
Paragraph 2(d) of this Agreement.

 

The RSUs/PRSUs are granted under the terms of grant-specific agreements that are
approved by the Compensation Committee of the Board from time to time (“Equity
Agreements).  These Equity Agreements provide vesting schedules, performance
metrics, if any, and other material terms of each grant. TTEC and the
Compensation Committee of its Board reserve the right, at their discretion, to
change the terms of future Equity Agreements and the equity granted thereunder.
The use of the RSUs/PRSUs, as part of the annual equity grant, is discretionary
and may be substituted, at the discretion of the Compensation Committee of the
Board, by other equity instruments in accordance with incentive compensation
plans adopted by TTEC Parent from time to time.  All grants as part of TTEC
Parent Equity program are subject to Executive Stock Ownership Guidelines
included in this Agreement as Exhibit D

 

d.   Incentive Award Size Determination and Payment Timing.  The Executive’s
actual annual VIP and Equity awards are discretionary and are not guaranteed. 
They are based on a combination of metrics reflecting targets and goals of the
business as set-out and annually approved by TTEC CEO and the Board. At present
these metrics include the (i) TTEC-wide results of operations; (ii) business
segment specific results, including TTEC Digital’s revenue and operating income
goals; (iii) the Executive’s individual performance against targets set-out

 

2

--------------------------------------------------------------------------------



 

by the CEO; and (iv) the Executive’s compliance with the guidelines for TTEC
employees’ conduct outlined in TTEC’s Ethics Code.  The metrics may change from
time to time as determined by the Compensation Committee of the Board.

 

The timing for the payment of the VIP and Equity awards, if any, is determined
from time to time (usually annually) by the Compensation Committee of the Board.

 

e.   Welcome Aboard Incentives.

 

(i)      Time-Based New Hire RSU Grant.  Subject to approval of the Compensation
Committee of the Board, TTEC Parent shall grant to the Executive RSUs with a
market value of $1,000,000, based on TTEC stock fair market value at the time of
the grant (“New Hire RSUs”).  The New Hire RSUs shall vest in accordance with
the terms and conditions set forth in the Equity Agreement, attached hereto as
Exhibit E and incorporated herein by reference.  The New Hire RSUs shall vest in
four (4) installments, with 40% of the grant vesting on the 2nd anniversary of
the Effective Date, and 20% each vesting on the 3rd, 4th, and 5th anniversaries
of the Effective Date, provided that the Executive continues to be employed by
the business on each of the vesting dates.

 

(ii)     Sign-On Bonus.  Within thirty (30) business days of the Effective Date
of the Agreement, the Company shall pay to the Executive a sign-on cash bonus in
the amount of $50,000, less customary tax withholdings.  This sign-on cash bonus
is subject to repayment to the Company in full if the Executive terminates his
employment with the Company within the first twelve months of employment.

 

f.    Relocation.  Executive understands and agrees that the role of TTEC
Digital President is based at TTEC HQ in Colorado.  By accepting this employment
Executive agrees to relocate from his current state of residence to the greater
metropolitan area of Denver in the state of Colorado, as soon as reasonable and
no later than January 2, 2022.  The Company will reimburse the Executive for
reasonable relocation expenses to be mutually determined at the appropriate
time.

 

g.   Reimbursement of Business Expenses.  The Company agrees to reimburse the
Executive for all reasonable out-of-pocket business expenses incurred by him on
behalf of the Company in accordance with TTEC expense reimbursement policies.

 

h.   Services to Subsidiaries. Mr. Lerner acknowledges that, as part of his
employment responsibilities, he may be required to serve as an officer and/or
director (“D&O”) of TTEC subsidiaries, affiliates and related entities.  He
hereby agrees to perform such duties diligently and without additional
compensation, and to follow TTEC Parent’s direction in the performance of such
services. For the duration of such D&O services, TTEC shall maintain appropriate
D&O insurance policies for the Executive’s protection in connection with the
services. Furthermore, the Executive agrees to resign such D&O roles, if
requested to do so by TTEC Parent.  At the time contemporaneous with the
execution of this Agreement or at a prior time, Mr. Lerner will sign a
resignation letter in the general form attached hereto, as Exhibit F, which
letter shall become effective on termination of this Agreement, for any reason,
or without termination, at TTEC’s discretion, if TTEC determines that such
resignation is in the best interest of the business.

 

i.    Tax Liability and Withholdings.  All compensation and other payments made
under this Agreement will be subject to withholding of the federal, state, and
local taxes, Social Security, Medicare and other withholdings in such amounts as
is reasonably determined by

 

3

--------------------------------------------------------------------------------



 

Company. The withholdings taxes due with respect to any equity grants may, at
Company’s discretion and in accordance with the relevant equity plans, be
deducted directly from the equity being granted or as it vests.  The Company
shall have the right to take all the action as it deems necessary to satisfy its
and employees tax withholding obligations.

 

4.   BENEFITS.

 

a.   Health and Welfare Benefits.  Mr. Lerner shall be eligible to participate
in TTEC health and wellness plans in a manner similar to others at his level of
responsibility at TTEC Parent, including participation for the Executive and his
dependents in TTEC group medical, vision, and dental insurance and other welfare
plans, as they continue or change from time to time.

 

b.   Miscellaneous Benefits.  The Executive shall be eligible for benefits
generally applicable to other senior management employees of the Company, as
they are in effect from time to time, including TTEC 401(k) Plan and its
Deferred Compensation Plan.

 

c.   Paid Leave. The Executive shall be eligible to participate in paid time off
(“PTO”) and sick leave benefit programs pursuant to the Company’s current time
off/leave policy (or any other vacation/sick policy then in effect).  The
Executive will also be paid for time off for holidays in accordance with the
TTEC holiday policy.

 

5.   CHANGE IN CONTROL.

 

For purposes of this Agreement, “Change in Control” event shall mean the
occurrence of any one of the following:

 

(i)      Any consolidation, merger or other similar transaction (i) involving
TTEC Parent, if TTEC Parent is not the continuing or surviving corporation, or
(ii) which contemplates that all or substantially all of the business and/or
assets of TTEC Parent would be controlled by another corporation or legal
entities not controlled by TTEC Parent;

 

(ii)     Any sale, lease, exchange or transfer (in one transaction or series of
related transactions) of all or substantially all of the assets of TTEC Parent
(a “Disposition”); provided, however, that the foregoing shall not apply to any
Disposition with respect to which, following such Disposition, more than 51% of
the combined voting power of the then outstanding voting securities of the
receiving entity for the Disposition are directly or indirectly (beneficially or
otherwise) owned by all or substantially all of the individuals and entities
that were the beneficial owners of at least 51% of the outstanding common stock
and/or other voting securities of TTEC Parent immediately prior to such
Disposition, in substantially the same proportion of total ownership as their
ownership immediately prior to such Disposition;

 

(iii)    Approval by the stockholders of TTEC Parent of any plan or proposal for
the liquidation or dissolution of TTEC, unless such plan or proposal is
abandoned within 60 days following such approval;

 

(iv)    The acquisition by any “person” (as such term is used in Sections 13(d)
and 14(d)(2) of the U.S. Securities Exchange Act of 1934, as amended (“the
Exchange Act”)), or two or more persons acting in concert, of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of 51% or more
of the outstanding shares of voting stock of TTEC Parent; provided, however,
that for purposes of the foregoing, the term “person” shall exclude Kenneth D.
Tuchman and his affiliates; provided, further that the foregoing shall exclude
any such acquisition (1) made directly from TTEC Parent, (2) made by TTEC Parent
(directly or through an affiliated company), or (3) made by a TTEC employee
benefit plan (or related trust)

 

4

--------------------------------------------------------------------------------



 

sponsored or maintained by TTEC Parent or any of its affiliates; or

 

(v)     If, during any period of 15 consecutive calendar months commencing at
any time on or after the Effective Date, those individuals (“Continuing
Directors”) who either (1) were directors of TTEC Parent on the first day of
each such 15-months period, or (2) subsequently became directors of TTEC Parent
and whose actual election or initial nomination for election subsequent to that
date was approved by a majority of the Continuing Directors who were then
members of the TTEC Parent Board of Directors, cease to constitute a majority of
the Board of Directors of TTEC Parent.

 

6.             TERMINATION AND PAYMENTS, BENEFITS ON TERMINATION.

 

a.   Termination by Either Party.  Except as set forth in Paragraphs 6(c)
(termination for Cause), (e) (termination due to death) and (f) (termination due
to disability), and subject to provisions of Paragraph 6(j) (constructive
termination or good reason), either Party may terminate the employment
relationship with 30 days’ written notice to the other.  Both parties may
mutually agree to a shorter notice period.

 

b.   Termination by the Company without Cause. Subject to provisions of
Paragraph 6(i) (Change in Control termination), upon 30 days written notice, the
Company, in its sole discretion, may terminate the Executive’s employment
without Cause (as “Cause” is defined in Paragraph 6(g)).  Constructive
Termination by the Company (as the term is defined in Paragraph 6(j))
constitutes Termination without Cause by the Company for purposes of this
Agreement. In case of termination pursuant to this Paragraph 6(b), the
Executives shall be entitled to:

 

(i)      Severance.  If Mr. Lerner executes a separation agreement in a form
substantially similar to the agreement set forth in Exhibit G (attached hereto),
releasing all legal claims except for those that cannot legally be released and
Mr. Lerner continues to comply with all terms of such separation agreement, and
any other agreements signed by the Executive with the Company, then the Company
shall pay Mr. Lerner severance compensation equal to eighteen (18) full calendar
months of his then current Base Salary (“Severance” or “salary continuation”). 
Salary continuation payments will be made at the Company’s regular payroll
intervals, provided, however, payments accruing for payroll periods prior to the
date that the Company has received a signed and effective separation agreement
and release shall be suspended and paid on the first payroll date following the
effective date of the separation and release.

 

(ii)     Continuation of Benefits. In addition to Severance, the Company shall
continue to provide to Executive and to the Employee’s eligible dependents with
the same level of welfare and health benefits, including without limitation
medical, dental, vision, accident, disability, life insurance, and other welfare
benefits in place prior to termination of employment for a period of twelve (12)
months after the effective date of such termination, on substantially the same
terms and conditions (including contributions required by the Executive for such
benefits) as existed immediately prior to termination; provided that, if
Executive cannot continue to participate in the Company’s, TTEC Parent’s or
successor’s benefit plans, TTEC Parent or successor shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted.

 

If the Company terminates this Agreement without Cause under this Paragraph
6(b), and the Company pays Mr. Lerner the compensation earned as of the
effective date of the termination, and provides to Mr. Lerner incremental
compensation and continuation of

 

5

--------------------------------------------------------------------------------



 

benefits on the terms specified in this Paragraph 6(b), the Company’s acts in
doing so shall be in complete accord and satisfaction of any claim that Mr.
Lerner has or may at any time have for compensation, benefits or payments of any
kind from the Company or TTEC Parent arising from or relating in whole or part
to the Executive’s employment with the Company and/or this Agreement. If the
separation agreement and legal release referenced above is not signed within
thirty (30) days from the date that such agreement is presented to Mr. Lerner
(which the Company shall present no later than fifteen (15) days after the
effective date of Employee’s termination), then Mr. Lerner waives his right to
receive any severance compensation pursuant to this Agreement, even if Mr.
Lerner were to successfully litigate any claim against the Company and/or TTEC
Parent.

 

c.   Termination by the Company for Cause.  The Company may terminate this
Agreement with no notice for Cause, as that term is defined in Paragraph 6(g),
with the Company’s only obligation being the payment of any salary and
compensation earned as of the date of termination, reimbursement of any
reasonable business expenses incurred by the Executive in accordance with the
Company’s expense reimbursement policies, and any continuing obligations under
the Company benefit plans then in effect, and without liability for severance
compensation of any kind, including Severance set forth in Paragraph 6(b).

 

d.   Termination by Executive. Mr. Lerner is not entitled to severance
compensation if he terminates his employment with the Company for any reason,
except the Good Reason as articulated in Paragraph 6(j).  Termination by the
Executive for “Good Reason” (as the term is defined in Paragraph 6(j)) shall
constitute Termination without Cause by the Company for purposes of this
Agreement.

 

e.   Termination upon Executive’s Death.  This Agreement shall terminate
immediately upon Executive’s death.  Thereafter, the Company shall pay to the
Executive’s estate all compensation fully earned, and benefits fully vested as
of the last date of Employee’s continuous, full-time active employment with the
Company; and will provide the estate with the reimbursement of any reasonable
business expenses that the Executive incurred prior to his death in accordance
with the Company’s expense reimbursement policies.  For purposes of this
Agreement, continuous, full-time active employment shall be defined as the last
date upon which Executive continuously performed his job responsibilities on a
regular, full-time basis consisting of at least 35 hours per week, and in the
usual course of the Company’s business (“Continuous Full-Time Active
Employment”).  In case of Executive’s death, the Company shall not be required
to pay any form of severance or other compensation concerning or on account of
the Executive’s employment with the Company or the termination thereof.

 

f.    Termination Due to or Following Disability.  During the first ninety (90)
calendar days after a mental or physical condition that renders Executive unable
to perform the essential functions of his position with reasonable accommodation
(the “Initial Disability Period”), Executive shall continue to receive his Base
Salary pursuant to Paragraph 2(a) of this Agreement.  Thereafter, if Executive
qualifies for benefits under the Company’s long-term disability insurance plan
(the “LTD Plan”), then Executive shall remain on leave for as long as Executive
continues to qualify for such benefits, up to a maximum of 180 consecutive days
(the “Long-term Leave Period”).  The Long-term Leave Period shall begin on the
first day following the end of the Initial Disability Period.  During the
Long-term Leave Period, Executive shall be entitled to any benefits to which the
LTD Plan entitles the Executive, but no additional compensation from the Company
in the form of salary, performance bonus, equity grants, allowances or
otherwise. If during or at the end of the Long-term Leave Period Executive
remains unable to perform the essential functions of his position, with or
without reasonable accommodation, then the Company may terminate this Agreement
and/or Executive’s

 

6

--------------------------------------------------------------------------------



 

employment. If the Company terminates this Agreement or Executive’s employment
under this Paragraph 6(f), the Company’s payment obligation to Executive shall
be limited to all compensation fully earned, reimbursement of all reasonable
business expenses that the Executive incurred prior to the separation in
accordance with the company’s expense reimbursement policies, and benefits fully
vested as of the last date of Executive’s continuous, full-time active
employment with the Company.

 

g.   Definition of “Cause”.  For purposes of this Agreement, “Cause” shall have
the following meaning:

 

(i)      Fraud, theft, embezzlement (or attempted fraud, theft, embezzlement),
dishonest acts or illegal conduct;

 

(ii)     Other similar acts of willful misconduct on the part of Executive
resulting in damage to TTEC Parent or the Company, including without limitation
a material breach by the Executive of the requirements of TTEC Ethics Code that
results in a negative publicity for the Company, TTEC Digital, or TTEC Parent;

 

(iii)    Failure by the Executive to meet his and/or cause TTEC Digital to meet
its agreed performance targets with gaps in performance being significant in the
judgement of the TTEC Parent CEO and the Compensation Committee of the Board;

 

(iv)    A material breach by the Executive of this Agreement;

 

(v)     Use of any controlled substance or alcohol while performing Employee’s
duties, except as part of a TTEC Parent, TTEC Digital, Company-sponsored event
in connection with a business-related social engagement such as a trade
conference or customer entertainment, but only in moderation and in a
professional manner that reflects positively on TTEC Parent and the Company;
with visible inebriation at a business-related social engagement constituting a
cause for immediate termination;

 

(vi)    A breach of a fiduciary duty that results in an adverse impact to TTEC
Parent or the Company or in personal profit to the Executive (as determined by
the Company based on its conflict of interest policies outlined in the TTEC
Ethics Code);

 

(vii)   Use of trade secrets or confidential information of TTEC Parent, TTEC
Digital, or the Company, other than in pursuit of TTEC Parent or TTEC Digital’s
business;

 

(viii)   Aiding a competitor of TTEC Parent;

 

(ix)    Failure by the Executive in the performance of his duties that results
in material adverse effect on TTEC Parent, TTEC Digital or TTEC Parent
subsidiary companies

 

If the act or acts constituting Cause are susceptible of cure, Company will
provide Executive with written notice setting forth the acts constituting Cause
and providing that Executive may cure such acts within thirty (30) business days
of receipt of such notice.  Any recurrence of acts constituting Cause within one
(1) year of the original occurrence will void Executive’s right to such
pre-termination right to cure.

 

h.   Continuing Obligations. Mr. Lerner shall remain subject to the Company’s
Agreement to Protect Confidential Information, Assign Inventions and Prevent
Unfair Competition and Unfair Solicitation (“Confidentiality Agreements”),
Equity Agreements, and any other similar

 

7

--------------------------------------------------------------------------------



 

agreements executed at any time during his employment, including without
limitation this Agreement, all of which survive termination of employment.

 

i.    Termination In Connection with Change in Control Event. If a Change in
Control event occurs, and at any time within fifteen (15) months of such Change
in Control event’s effective date (“COC Period”) the Company, TTEC Parent, or
its successor terminates Employee’s employment without Cause (as that term is
defined in Paragraph 6(g)) whether such termination occurs outright or pursuant
to a Constructive Termination (as defined in Paragraph 6(j)), the Executive
shall be entitled to and the Company, TTEC Parent or its successor shall cause
the following to occur:

 

(i)      Severance. If Executive executes a separation agreement in a form
substantially similar to the agreement set forth in Exhibit G (attached hereto),
releasing all legal claims except for those that cannot legally be released and
agreeing to continue to comply with all terms of such separation agreement, and
any other agreements signed by the Executive with the Company or successor, then
the Company shall pay the Executive a lump-sum severance compensation equal to
one-and-a-half times (1.5x) of Employee’s Base Salary in effect at the time of
such termination (“COC Severance”) within ten (10) business days of the
effective date of such Change in Control related termination; provided, however,
if the COC Severance payment is due prior to the date that the Company or
successor receive a signed and effective separation agreement and release, the
payment shall be suspended until the receipt of such signed separation
agreement, and then paid as soon as reasonable but in no event later than ten
(10) business days after such receipt.

 

(ii)     Continuation of Benefits. In addition to COC Severance, the Company,
TTEC Parent, or successor shall continue to provide to Executive and to the
Employee’s eligible dependents with the same level of welfare and health
benefits, including without limitation medical, dental, vision, accident,
disability, life insurance, and other welfare benefits in place prior to
termination of employment, for a period of twelve (12) months after the
effective date of such termination, on substantially the same terms and
conditions (including contributions required by the Executive for such benefits)
as existed immediately prior to termination; provided that, if Executive cannot
continue to participate in TTEC Parent’s or successor’s benefit plans, TTEC
Parent or successor shall otherwise provide such benefits (via lump sum
compensation or in kind) on the same after-tax basis as if continued
participation had been permitted.

 

(iii)    Equity Vesting on Change in Control (double trigger). Notwithstanding
any vesting schedule provisions contained in Equity Agreements that Executive
may hold, any unvested equity that would vest pursuant to these awards on or
after the Change in Control event effective date and would otherwise forfeit on
termination of employment, shall vest in full as of employment termination date,
if such termination occurs during the COC Period.

 

(iv)    Termination Ahead of Change in Control Event.      Notwithstanding
anything in this Agreement to the contrary, if Employee’s employment is
terminated (actually or pursuant to a Constructive Termination as defined in
Paragraph 6(j) of this Agreement) within three (3) months before a Change in
Control event occurs, then for purposes of this Agreement, the effective date of
Change in Control event shall be deemed to be the date immediately prior to the
date of such termination of employment.

 

j.    “Good Reason” or “Constructive Termination.” Termination by Executive for
“Good Reason or “Constructive Termination” by the Company may be triggered if,
without Employee’s express written consent, the occurrence of any of the
following (in connection with or independent of a Change in Control event):

 

8

--------------------------------------------------------------------------------



 

(i)      Change in Responsibilities. The material adverse change in the
Executive’s scope of responsibilities and duties (including the diminution of
such duties and responsibilities), or material adverse change in the Executive’s
reporting responsibilities or title by the Company, TTEC Parent, or in case of a
Change in Control event by their successor. Notwithstanding the foregoing, the
change in scope of Executive’s responsibilities, duties or title following the
Executive’s failure to meet agreed targets and business objectives for TTEC
Digital shall not trigger the right of the Executive to terminate this Agreement
for Good Reason nor constitute “Constructive Termination” on the part of the
Company.

 

(ii)     Change in Compensation.  Any material reduction by the Company, TTEC
Parent or, in case of a Change in Control event by successor, of the Executive’s
total compensation package, including material adverse change in the annual
salary, the incentive bonus ranges and targets, or the timing of payment of same
as compared to the compensation package in effect as of the date hereof or
immediately prior to a Change in Control event, as the case may be. 
Notwithstanding anything in this provision to the contrary, a change in the
compensation structure that is consistent with prevailing market trends, as
supported by an independent report of a qualified compensation advisor to the
Compensation Committee of the Board, the Company or its successor, shall not
give rise to a ‘constructive termination’ or ‘termination for good reason’
claim.

 

(iii)    Change in Location.  Any requirement of the Company or successor that
Executive be based anywhere more than twenty-five (25) miles from the site where
the Executive is located once he relocates as provided in Paragraph x(x) or the
time of the Change in Control event.

 

(iv)    Failure to Cause Assumption of this Agreement.  Failure of the Company,
TTEC Digital, or TTEC Parent to assign and obtain the assumption of this
Agreement from any successor in case of a Change in Control event.

 

An action taken in good faith and which is remedied by TTEC Parent or successor
within fifteen (15) calendar days after receipt of the Executive’s notice
thereof shall not constitute Good Reason or Constructive Termination under this
Agreement. Executive must provide notice of termination of employment within
thirty (30) calendar days of Employee’s knowledge of an event constituting “Good
Reason” or such event shall not constitute Good Reason or Constructive
Termination under this Agreement.

 

7.             NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION.

 

As a senior member of the executive leadership team of TTEC Parent, the
Executive is privy to TTEC Parent company wide global business and financial
strategy.  Therefore, in addition to the provisions of the Confidentiality
Agreements that the Executive signed at the time of his original employment with
the Company, the Executive in consideration of the employment opportunity and
compensation provided hereunder, agrees and covenants during the term of his
affiliation with the Company (as an Executive or otherwise in leadership
position):

 

a.   Non-Compete Undertaking. During and for a period of twelve (12) months from
separation from TTEC Parent, TTEC Digital and/or the Company, not to work or
otherwise contribute his knowledge, directly or indirectly, in whole or in part,
as an employee, officer, owner, manager, advisor, consultant, agent, partner,
director, significant shareholder (i.e. a shareholder holding more than 5% of
outstanding equity in the company), volunteer, intern or in any other similar
capacity anywhere in the world to a business entity engaged in the same or
substantially similar business as TTEC Parent its subsidiaries and affiliates,
including entities engaged in the full life cycle of customer strategy,
analytics-driven, technology-enabled

 

9

--------------------------------------------------------------------------------



 

customer engagement management solutions from customer engagement strategy
consulting, to technology and analytics driven customer acquisition to
technology solution development and integration to business process outsourcing
customer care (collectively, “TTEC Business”).  The Non-Compete Undertaking
shall apply throughout, and shall only be limited by, the territory where the
Executive performs services for TTEC Digital and TTEC Parent, as provided in
this Agreement.  For the avoidance of doubt, the term ‘performs services for’
shall not be limited to ‘works at’ or any other limitation delineating where the
Executive performs the actual services, but instead shall relate to the entire
territory where TTEC Digital and TTEC Parent benefit and are reasonable to
expect to benefit from the Executive services. Given Mr. Lerner’s role as the
President for TTEC Digital business, the territory for purposes of this
Agreement shall be worldwide.  Notwithstanding the foregoing, TTEC understands
and acknowledges that Executive’s work or other performance of services for a
customer experience (CX) software company, after termination of employment with
TTEC, does not constitute an automatic violation of this Non-Compete
Undertaking.  Therefore, the Company agrees to consider and waive such
restriction on a case by case basis, once presented with specific information on
a potential post TTEC employer(s); with such waiver not to be unreasonably
withheld.

 

If Executive’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Executive is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Executive agrees for the Non-Competition Undertaking to be extended from twelve
(12) to eighteen (18) months; and

 

b.   Employee Non-Solicitation Undertaking. During and for a period of twelve
(12) months from separation from TTEC Parent, TTEC Digital and the Company, the
Executive agrees not to solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment, directly or indirectly, of any then
current employees of TTEC Digital or TTEC Parent or their subsidiaries and
affiliates.

 

If Executive’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Executive is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Executive agrees for the employee Non-Solicitation Undertaking to be extended
from twelve (12) to eighteen (18) months; and

 

c.   Client Non-Solicitation Undertaking. During and for a period of twelve (12)
months from separation from TTEC Parent, TTEC Digital or the Company, the
Executive agrees not to solicit or interfere with business relationships between
TTEC Parent, TTEC Digital and current and prospective (currently actively
pursued) clients of TTEC Digital, or any of its subsidiaries and affiliates, for
purposes of offering or accepting goods or services similar to or competitive
with those offered by TTEC Parent or TTEC Digital or any of their subsidiaries
and affiliates.

 

If Executive’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Executive is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Executive agrees for the Client Non-Solicitation Undertaking to be extended from
twelve (12) to eighteen (18) months.

 

d.   Consequences of Breach. If Executive breaches any of the covenants and
undertakings set forth in this Paragraph 7:

 

(i)      The Executive and those who aid him in such breach shall be liable for
all costs and business loses including any damages and out-of-pocket expenses
associated with or resulting from such breach;

 

(ii)     TTEC Parent, TTEC Digital nor the Company shall have any further
liabilities to the

 

10

--------------------------------------------------------------------------------



 

Executive pursuant to this Agreement, including without limitation no liability
for any compensation including equity not yet granted or granted and unvested;

 

(iii)    The Executive hereby consents and agrees that TTEC Parent, TTEC Digital
and the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

 

8.   MISCELLANEOUS.

 

a.   Relationship between this Agreement and Other Company Agreements.  In the
event of any direct conflict between any term of this Agreement and any TTEC
Parent, TTEC Digital and/or Company agreement, policy, procedure, guideline or
other publication addressing the same terms and conditions contained in this
Agreement, the terms of this Agreement shall control Mr. Lerner’s employment.

 

b.   Successors and Assigns.  TTEC Parent, TTEC Digital, the Company, their
successors and assigns may in their sole discretion assign this Agreement to any
person or entity in connection with the merger, acquisition or other business
combination that results in the divestiture or transfer of all or substantially
all the assets of the Company, TTEC Digital or TTEC Parent. This Agreement shall
bind, and inure to the benefit of TTEC Parent’s and the Company’s successors or
assigns.  This Agreement is for personal services and Mr. Lerner’s may not and
shall not assign his rights or obligations hereunder.

 

c.   IRSC Section 409A.

 

(i)      Interpretation.  This Agreement shall be interpreted and administered
in a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from, or complies with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Internal Revenue Service guidance and Treasury Regulations
thereunder (collectively, “Section 409A”). It is the Parties’ intention that
salary continuation payments under the Agreement will be exempt from the
requirements of Section 409A because they are short term deferrals under Treas.
Reg. Sec. 1.409A-1(b)(4) or payments under a separation pay plan within the
meaning of Treas. Reg. Sec. 1.409A-1(b)(9) and the Agreement shall be construed
and administered in a manner consistent with such intent.

 

(ii)     Separation from Service; Separate Payments.  Notwithstanding anything
in this Agreement to the contrary, to the extent that any payment or benefit
subject to Section 409A, including an exemption from Section 409A, and such
payment or benefit would otherwise be payable or distributable hereunder by
reason of Employee’s termination of employment, all references to the
Executive’s “termination of employment” shall be construed to mean a “separation
from service,” as defined in Treasury Regulation Section 1.409A-1(h), and
Executive shall not be considered to have had a termination of employment unless
such termination constitutes a “separation from service” with respect to
Employee.  If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

 

(iii)    Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if

 

11

--------------------------------------------------------------------------------



 

the Executive is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)) on the date of the Employee’s “separation from
service”, any benefit or payment that constitutes non-exempt “nonqualified
deferred compensation” (within the meaning of Section 409A) and is payable on
account of the Employee’s separation from service shall be delayed in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i), and any such
delayed payment shall be paid to the Executive in a lump sum during the ten (10)
day period commencing on the earlier of (i) the expiration of a six-month period
from the date of Employee’s “separation from service,” or (ii) Executive’s
death.  To the greatest extent permitted under Section 409A, any separate
payment or benefit under the Agreement will not be deemed to constitute
“nonqualified deferred compensation” subject to Section 409A and the six-month
delay requirement to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) or 1.409A-1(b)(9), or in any other applicable
exception or provision of Section 409A.

 

(iv)    Reimbursements.  With regard to any provision in this Agreement that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (x) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (y) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (y) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such arrangement provides for a limit on the amount of expenses
that may be reimbursed over some or all of the period the arrangement is in
effect and (z) such payments shall be made on or before the last day of Lerner’s
taxable year following the taxable year in which the expenses were incurred.

 

(v)     Cooperation.  If the Parties hereto determine that any payments or
benefits payable under this Agreement intended to comply with Section 409A do
not so comply, the Executive and the Company agree to amend this Agreement, or
take such other actions as the Executive and the Company deem necessary or
appropriate, to comply with the requirements of Section 409A, while preserving
benefits that are, in the aggregate, no less favorable than the benefits as
provided to the Executive under this Agreement.  If any provision of this
Agreement would cause such payments or benefits to fail to so comply, such
provision shall not be effective and shall be null and void with respect to such
payments or benefits, and such provision shall otherwise remain in full force
and effect.

 

d.   Governing Law and Dispute Resolution.

 

(i)      Good Faith Negotiation Requirement.  Mr. Lerner, TTEC Parent, TTEC
Digital and the Company agree that in the event of any controversy or claim
arising out of or relating to Mr. Lerner’s employment with and/or separation
from the Company, they shall negotiate in good faith to resolve the controversy
or claim privately, amicably and confidentially.  Each Party may consult with
counsel in connection with such negotiations.

 

(ii)     Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Colorado without regard to conflict of
law principles.

 

(iii)    Disputes.  The Parties agree that any action arising from or relating
in any way to this Agreement, shall be resolved and tried in the state or
federal courts situated in Denver, Colorado. The parties consent to jurisdiction
and venue of those courts to the greatest extent allowed by law.  In this
regard, the Executive acknowledges and admits to all or a combination of several
following substantial contacts with Colorado:  (v) the Executive is employed,
provides

 

12

--------------------------------------------------------------------------------



 

services for or otherwise is affiliated with an legal entity headquartered in
the state of Colorado; (w) the Executive receives the compensation in a form of
checks or wire transfers that are drawn either directly or indirectly, from bank
accounts in Colorado; (x) the Executive regularly interacts with, contacts and
is contacted by other TTEC and Company employees and executives in Colorado; (y)
the Executive either routinely travels to or attends business meetings in
Colorado; and (z) the Executive receives substantial compensation and benefits
as a result of TTEC Parent being a corporation headquartered in and subject to
the laws of Colorado.  Based on these and other contacts, the Executive
acknowledges that he could reasonably be subject to the laws of Colorado.

 

e.   Severability. If any court of competent jurisdiction declares any provision
of this Agreement invalid or unenforceable, the remainder of the Agreement shall
remain fully enforceable.  To the extent that any court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.

 

f.    Modification of Agreement.  This Agreement or any other term or condition
of employment may not be modified by word or deed, except in writing signed by
the Executive and the Chief Administrative Officer, Chief People Officer, or
Chief Executive Officer for TTEC Parent.

 

g.     Waiver.  No provision of this Agreement shall be deemed waived, nor shall
there be an estoppel against the enforcement of any such provision, except by a
writing signed by the party charged with the waiver or estoppel.  No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.

 

h.   Construction.  Whenever applicable, masculine and neutral pronouns shall
equally apply to the feminine genders; the singular shall include the plural and
the plural shall include the singular.  The Parties have reviewed and understand
this Agreement, and each has had a full opportunity to negotiate the agreement’s
terms and to consult with counsel of their own choosing.  Therefore, the Parties
expressly waive all applicable common law and statutory rules of construction
that any provision of this Agreement should be construed against the agreement’s
drafter, and agree that this Agreement and all amendments thereto shall be
construed as a whole, according to the fair meaning of the language used.

 

i.    Dodd-Frank and Other Clawback Provisions.

 

Notwithstanding any other provision in this Agreement or in the related Equity
Agreements, in the event that pursuant to the terms or requirements of the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or of any applicable laws, rules or regulations
promulgated by the US Securities and Exchange Commission or any listing
requirements of any stock exchange or stock market on which any securities of
TTEC Parent trade, from time to time, and in the event any bonus payment, equity
award or other payment is based upon the satisfaction of financial performance
metrics which are subsequently reversed due to a restatement or reclassification
of financial results of TTEC Parent, then any payments made or equity awards
granted (and equity received pursuant to these awards) shall be returned and
forfeited to the extent required and as provided by applicable laws, rules,
regulations or listing requirements.  This Paragraph 8(i) shall survive any
expiration or termination of this Agreement for any reason.

 

Notwithstanding any other provision in this Agreement or in the relevant Equity
Agreements, if

 

13

--------------------------------------------------------------------------------



 

Executive materially breaches the requirements of TTEC Ethics Code in a manner
that results in a negative publicity to the Company, TTEC Digital or TTEC
Parent, then any payments made or equity awards granted (and equity received
pursuant to these awards) for the year(s) when such breach occurred (regardless
of when discovered or made public) shall be returned and forfeited.

 

j.    Greatest Net Benefit.

 

(i)      Anything in this Agreement to the contrary notwithstanding, in the
event that the Executive determines (at his discretion and expense) that the
receipt of any payments hereunder would subject the Executive to tax under
Internal Revenue Code (the “Code”) Section 4999 or a successor provision, the
Executive shall have the option at his discretion to cause TTEC Parent or
successor to reduce the payment due to the Executive under this Agreement so
that the net (after tax) benefit of the payments to the Executive is maximized
(“Reduced Payment Election”).  The Executive shall have forty-five (45) calendar
days from receipt of notice of the payment due under this Agreement or the
payment itself under this Agreement, as the case may be, to advise TTEC Parent
or successor of such election.

 

(ii)     If the Executive accepts the full payment hereunder and thereafter
within the period provided above determines that he/she wants to make the
Reduced Payment Election, any payments received by the Executive in excess of
the amount payable under Reduced Payment Election shall be treated for all
purposes as a loan ab initio to the Executive, which the Executive shall repay
to TTEC Parent or successor, together with appropriate interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code, within
sixty (60) days of the Reduced Payment Election.

 

(iii)    Nothing in this Paragraph 8(j) shall be interpreted to compel the
Executive to make the Reduced Payment Election.

 

k.     Assignment and Assumption of Agreement.  Concurrently with any Change in
Control event or a business combination that may impact the legal implications
of this Agreement, the Company, TTEC Parent shall cause any successor or
transferee to assume unconditionally, by written instrument delivered to
Employee, all of the obligations of the Company and TTEC Parent hereunder. 
Failure of the Company or TTEC Parent to obtain such assumption prior to the
effectiveness of any Change in Control event or other business combination,
shall be a breach of this Agreement and shall constitute Good Reason entitling
the Executive to resign, within thirty (30) calendar days of consummation of
such Change in Control event or business combination, and receive compensation
and benefits as provided in Paragraph 6(i).

 

l.    Controlling Provisions.  The employment arrangement contemplated by this
Agreement includes other related documents in addition to this Executive
Employment Agreement, some of which are TTEC Parent and the Company’s standard
documents not otherwise tailored to this transaction.  To the extent any
provisions of these related agreements contradict the clear provisions and terms
of this Executive Employment Agreement, the provisions of this Agreement shall
be controlling.

 

14

--------------------------------------------------------------------------------



 

Mr. Lerner acknowledges and agrees that he reviewed and fully understands the
terms and provisions of this Agreement; that he enters into it freely,
knowingly, and mindful of the fact that it creates important legal obligations
and affects his legal rights; and that he understands the need to and has had
the opportunity to consult with counsel (if he so wishes) concerning this
Agreement with legal counsel.

 

 

Employee

 

TTEC Services Corporation

 

 

 

 

 

 

/s/ Jonathan Lerner

 

/s/ Regina M. Paolillo

Jonathan Lerner

 

Regina M. Paolillo, Chief Administrative Officer

 

 

 

 

 

 

 

 

Date:

12/6/2019

 

Date:

12/9/2019

 

15

--------------------------------------------------------------------------------



 

Exhibit A

Directors & Executive Officers U.S. Securities Laws Handbook

 

Exhibit B

TTEC Ethics Code: How TTEC Does Business

 

Exhibit C

TTEC Executive and Senior Financial Officers Ethics Code

 

16

--------------------------------------------------------------------------------



 

Exhibit F

To Executive Employment Agreement

 

LETTER OF RESIGNATION FROM OFFICER AND DIRECTORSHIPS RESPONSIBILITIES

Jonathan Lerner

 

 

Dear Board of Directors:

 

I, Jonathan Lerner, hereby submit my resignation effective immediately from all
director, officer and other fiduciary roles with respect to all TTEC
Holdings, Inc. controlled and affiliated entities, where I am currently an
officer, director or a fiduciary of any kind, including without limitation:

 

Name of Corporation

 

Office Held

 

State/Country of
Incorporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In accordance with my resignation, I request the applicable Board of Directors
to immediately relieve me from any and all duties related to my roles.

 

Sincerely,

 

Jonathan Lerner

 

17

--------------------------------------------------------------------------------



 

Exhibit G

To Executive Employment Agreement

(Sample Severance Agreement and Release of Claims

Not Customized for Mr. Lerner)

 

[DATE]

 

PERSONAL & CONFIDENTIAL

 

[NAME]

[ADDRESS]

 

Dear [NAME]:

 

As you have been advised, your employment with TTEC Services Corporation (“TTEC”
or “the Company”) will terminate effective the close of business on             
(“Termination Date”).  This letter contains a Settlement Agreement and Release
of Claims (“Agreement”) intended to resolve any and all disputes arising from
your employment and your separation from employment with TTEC on mutually
agreeable terms as set forth below.  Please review it carefully, and if it is
acceptable to you, sign and return an original copy to TTEC Human Capital
Department, 9197 S. Peoria Street, Englewood, Colorado 80112 Attn: Settlement
Agreements, either by mail or by hand delivery.  If you are 40 or over, you have
been provided 21 days from the date of this Agreement to consider whether to
enter into this Agreement.

 

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

 

This Agreement is made between                (“you”) and TTEC (collectively,
the “Parties”).  In consideration of the mutual promises and other benefits set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.             Settlement Payment:  Provided that you sign and return this
Agreement, and it thereafter becomes effective as described below, you will
receive a settlement payment equivalent to                    of your base
salary, for a total amount of $                   (“Settlement Payment”).
Payment shall be made in bi-weekly installments in accordance with the Company’s
normal payroll schedule, less applicable federal, state, and local taxes and
other authorized deductions and shall be started within 15 days of the
Termination Date.

 

2.             Benefits:  Your current medical, dental, vision and healthcare
flexible spending account coverage (to the extent that you have a positive
balance in that account as of today’s date) will be continued until the
Termination Date.  After the Termination Date, you may continue your existing
medical insurance coverage at your own expense pursuant to your rights under
federal law (commonly referred to as “COBRA”).  You will receive information on
COBRA in a later mailing.

 

3.             Other Compensation Due You:  You will receive payment for any
salary earned through the date of your separation from the Company, less
applicable taxes and authorized or required withholding deductions.  You
understand that you will be paid your earned wages and commissions, if any, set
forth in this paragraph regardless of whether you sign this Agreement.

 

4.             Reimbursement for Business Expenses:  Within five days of the
Termination Date, you will provide to the Company expense reports detailing all
items, if any, for which you seek reimbursement, and the required supporting
documentation for such expenses.  If you hold a corporate credit card account,
and there is an outstanding amount due and owing on that account, you must
submit documentation showing that the account has been paid in full within five
days of the Termination Date and understand and agree that if you do not, the

 

18

--------------------------------------------------------------------------------



 

Company may withhold any amounts due and owing on that account from the
Settlement Payment.  Your expense reports and supporting documentation will be
subject to the same level of review that all other similar submissions receive
from the Company’s Accounting Department.  The Company will reimburse you in
accordance with its existing policies and procedures.  In addition, you will
provide supporting documentation for all previously filed expense reports and
agree to cooperate with the Company’s Accounting Department to resolve in good
faith any issues relating to expenses.

 

5.             Return and Prohibition of Removal of Company Property and
Records.  Except as otherwise specifically provided in this Agreement, you shall
return all Company property and records on the Termination Date.  In the event
you fail to return such property or records provided herein, you shall be liable
to the Company for the value of all such property and records, and all
reasonable costs, including attorneys’ fees, incurred by the Company in
recovering such property or records.  Company property and records shall
include, but is not limited to, cell phones, pagers, BlackBerry devices,
tablets, laptops, printers, fax machines, and any Company related document
whether in written or electronic form and whether created by you or another
person or entity. Company equipment, files or business information of any kind,
whether written, electronic, digital, or otherwise, shall not be copied, taken
or otherwise used by you without the prior written consent of the Company.  In
addition, the Company reserves the right to pursue all legal and equitable
relief available for breach of this paragraph.

 

6.             Agreement to Protect Confidential Information, Assign Inventions,
and Prevent Unfair Competition and Unfair Solicitation.   You understand that
all terms and conditions of your “Agreement to Protect Confidential Information,
Assign Inventions, and Prevent Unfair Competition and Unfair Solicitation” (the
“Non-Compete Agreement”) and any other applicable employment documents you
signed during your employment at TTEC, survive Termination and shall remain in
full force and effect.

 

7.             Acknowledgment:  You understand and agree that, absent this
Agreement, you would not otherwise be entitled to the payment specified in
Paragraph 1.  Further, by signing this Agreement, you agree that you are
entitled only to the payments described in this Agreement and that you are not
entitled to any payments that are not specifically listed in this Agreement,
excluding vested rights you may have pursuant to the Company’s 401(k), Stock
Option, Restricted Stock Units and Life Insurance plans.

 

8.             General Release of All Claims:  In exchange for the Company’s
payments in Paragraph 1, you promise that you will not sue TTEC Services
Corporation, including its past and present parents, subsidiaries, partnerships,
affiliated companies, officers, directors, employees, or agents.  By signing
below, you release TTEC Services Corporation, including its past and present
parents, subsidiaries, partnerships, affiliated companies, officers, directors,
employees or agents (collectively, the “Released Parties”), from any and all
claims you may have, known or unknown, that are releasable by private agreement,
arising at any time through the date that this Agreement becomes effective,
which is eight [8] days after you sign it without revoking it. The release
specifically includes and is not limited to:

 

a.                                     any and all rights or claims under any of
the following laws: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000-e, as amended; the Civil Rights Act of 1991; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; the Family and Medical Leave Act
of 1993, as amended; the Worker Adjustment and Retraining Notification Act, as
amended; the Fair Labor Standards Act of 1938, as amended; the National Labor
Relations Act; the Occupational Safety and Health Act, as amended; the Age
Discrimination in Employment Act; the Americans with Disabilities Act of 1990,
as amended; the Civil Rights Acts of 1866, 1871, and 1991; the Equal Pay Act of
1963; the Employment Retirement and Income Security Act of 1974, as amended; the
Immigration Reform and Control Act, as amended; the Conscientious Employment
Protection Act, the Colorado Anti-Discrimination Act and any other federal,
state, or local employment statute, law, or ordinance, including any and all
claims of employment discrimination based on race, color, creed, religion,
national origin, sex, age, marital status, disability, sexual orientation,
lawful off-duty conduct, or retaliation; and

 

19

--------------------------------------------------------------------------------



 

b.                                    any and all common-law claims such as
wrongful discharge, violation of public policy, breach of contract, promissory
estoppel, defamation, negligence, infliction of emotional distress, any
intentional torts, outrageous conduct, interference with contract, fraud,
misrepresentation, and invasion of privacy; and

 

c.                                     any and all claims for any of the
following: money damages (including actual, compensatory, liquidated or punitive
damages), equitable relief such as reinstatement or injunctive relief, front or
back pay, wages, commissions, bonuses, benefits, sick pay, PTO pay, vacation
pay, costs, interest, expenses, attorney fees, or any other remedies; and

 

d.                                    any and all claims arising under any
federal or state “whistleblower” law, including without limitation the
Sarbanes-Oxley Act of 2002, the Whistleblower Protection Act, and common-law
wrongful discharge in violation of public policy.

 

9.             Age Waiver for Executive 40 Years Old or More:  By signing this
Agreement, you acknowledge that:

 

a.             The General Release in this Agreement includes a waiver and
release of all claims you may have under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621 et seq.);

 

b.            You have carefully read, and understand, this Agreement;

 

c.             You have twenty-one (21) days from the date of this Agreement to
consider your rights and obligations under this Agreement and if you elect to
sign it sooner, have done so knowingly, voluntarily, and after giving it your
due consideration;

 

d.            You were, and hereby are, advised to consult with an attorney
and/or any other advisors of your choice before signing this Agreement;

 

e.             You understand that this Agreement is legally binding and by
signing it you give up certain rights;

 

f.               You have voluntarily chosen to enter into this Agreement and
have not been forced or pressured in any way to sign it;

 

g.            You knowingly and voluntarily release the Released Parties from
any and all claims you may have, known or unknown, in exchange for the payments
and benefits you have obtained by signing this Agreement, and that these
payments are in addition to any payments or benefits you would have otherwise
received if you did not sign this Agreement;

 

h.             You have seven (7) days from the date you sign this Agreement to
change your mind and revoke your acceptance.  To be effective, your revocation
must be in writing and tendered to TTEC Corporate Headquarters, Human Capital
Department, 9197 S. Peoria Street, Englewood, Colorado 80112 Attn: Settlement
Agreements, either by mail or by hand delivery, within the seven (7) day
period.  If by mail, the revocation must be:  1) postmarked within the seven
(7) day period; 2) properly addressed; and 3) sent by Certified Mail, Return
Receipt Requested.  The Agreement will become effective on the eighth day after
you sign it, provided you do not revoke your acceptance.  You understand that
the Company is not required to make the payments described herein unless and
until this Agreement becomes effective; and

 

i.                 You understand that this Agreement does not waive any rights
or claims that may arise after this Agreement is signed and becomes effective,
which is after the Company’s actual receipt of your signed signature page and
after the 7-day revocation period has expired.

 

10.      No Admission of Wrongdoing:  By entering into this Agreement, neither
you nor the Company nor any of the Released Parties suggest or admit any
wrongdoing or violation of law.

 

11.      No Claims Filed:  As a condition of the Company entering into this
Agreement, you represent that you have not filed, and do not intend to file, any
lawsuit against the Company, or any of the other Released Parties.  This
Agreement shall not be construed to prohibit you from filing a charge or
complaint with the National

 

20

--------------------------------------------------------------------------------



 

Labor Relations Board, the Equal Employment Opportunity Commission, or
participating in any investigation or proceedings conducted by either entity.

 

12.      Confidentiality:  You agree that the terms of this Agreement are
confidential.  You also agree not to tell anyone about this Agreement and not to
disclose any information contained in this Agreement to anyone, other than your
lawyer, financial advisor and immediate family members, unless you are compelled
to do so by law.  If you do tell your lawyer, financial advisor or immediate
family members about this Agreement or its contents, you must immediately tell
them that they must keep it confidential as well.

 

13.      Breach of this Agreement:  You promise to abide by the terms and
conditions in this Agreement and understand that if you do not, the Company is
entitled to seek damages and injunctive relief.

 

14.      Entire Agreement:  This Agreement, together with the Arbitration
Agreement, Agreement to Protect Confidential Information, Assign Inventions and
Non-Solicitation (collectively, the “Executive Agreements”) constitute the
complete understanding between the Parties concerning all matters affecting your
employment with the Company, the termination thereof and any ongoing
responsibilities.  You hereby affirm and will comply with any and all ongoing
obligations contained in the Executive Agreements, including obligations
relating to confidentiality of Company information and binding arbitration.
Moreover, you acknowledge that no promises or representations have been made to
induce you to sign this Agreement other than as expressly set forth herein and
that you have signed this Agreement as a free and voluntary act.

 

15.      Severability.  If any clause, provision or paragraph of this Agreement
is found to be void, invalid or unenforceable, such finding shall have no effect
on the remainder of this Agreement, which shall continue to be in full force and
effect.   Each provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

 

16.      Changes to the Agreement:  This Agreement may not be changed unless the
changes are in writing and signed by you and an authorized representative of the
Company.

 

17.      Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Colorado, excluding its choice of law
rules, and shall be binding upon the parties hereto and their respective
successors and assigns.

 

If you agree, please sign and return to the Company as instructed above.

 

 

 

 

By signing below, you accept this Agreement and all of the terms herein.

 

 

 

TTEC Services Corporation

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

21

--------------------------------------------------------------------------------



 

Exhibit D

To Executive Employment Agreement

Executive Stock Ownership Guidelines

 

Equity provides the opportunity for the company to further invest in the
employees who passionately uphold our values while driving the business with an
entrepreneurial spirit. Company leaders who think and act like owners are
crucial to our success and encouraging star players to actively participate in
company growth is key to building our future together.

 

When a company’s board of directors, shareholders and employees align their
interest in organization’s long- term success, the stage is set for true
transformation. To that end, TTEC has adopted Stock Ownership Guidelines to
encourage company leaders (vice president-level and above) to align their
interests with TTEC and our stockholders and to focus on value creation, while
sharing in the company’s success. The following are answers to questions you may
have about TTEC’s new Executive Stock Ownership Guidelines.

 

Executive Stock Ownership Guidelines

 

Q.          Why are we implementing an Ownership Guideline?

 

A.           The Guidelines are designed to align our senior leaders’ interests
with our shareholders’ interest, driving a long-term vision and commitment to
creating company value. The Executive Ownership Guidelines are also designed to:

 

·      Support confidence in company strategy to execute our business
transformation

 

·      Allow us to remain an attractive and competitive choice for
executive-level talent by adopting best practices

 

·      Align executive behavior with external shareholder expectation

 

·      Drive long-term accountability

 

·      Enable company success

 

Q.          How much stock should I hold as a company leader?

 

A.           The new Executive Stock Ownership Guidelines call for TTEC vice
presidents and above to hold a multiplier of base compensation in TTEC stock
(based on Fair Market Value (FMV) of stock as it trades on NASDAQ). Employees
will have five years from the start of this requirement (or promotion into a new
role) to meet the holding Guidelines.

 

22

--------------------------------------------------------------------------------



 

Executive
Level

 

Target Holding Amount
within 5 Years

Chief Financial Officer

 

3 times current base salary

Executive Vice President

 

2.5 times current base salary

Senior Vice President

 

1.5 times current base salary

Vice President

 

0.5 times current base salary

 

Q.          Do I have to buy TTEC stock to meet this holding Guideline?

 

A.           TTEC does not expect you to buy TTEC stock to meet the holdings
Guidelines, and how you meet them is entirely up to you. Most employees will be
able to meet the requirement by holding a portion of their annual equity grant
(net of tax), as it vests.

 

Q.          How many shares should I consider holding from each RSU grant to
meet the holding Guidelines?

 

A.           How much you hold from each grant and from each vesting event is
entirely up to you. Based on basic modeling, however, we believe that if you
hold a percentage of each vesting event from annual Equity Grants (net of tax as
indicated in the table below) you should comfortably reach the holding
requirement in five years or sooner.

 

The holding guideline can be satisfied with any stock you hold including:

 

·                  the exercise of options to purchase the company’s common
stock

 

·                  the vesting of restricted stock; and

 

·                  the vesting of performance shares.

 

Executive
Level

 

Guideline of Percentage of
Net Shares to Hold

 

Executive Vice President

 

75

%

Senior Vice President

 

75

%

Vice President

 

50

%

 

Once the holding target is reached, you should maintain it during your entire
tenure in the role; and as your role changes be aware of the changes in the
holding guidelines as well.

 

Q.          What happens if I don’t reach my target holding amount within the
five-year time frame due to market volatility or amount of my equity awards?

 

A.           If the actual Equity Grants you receive and/or market price
volatility does not allow an employee to reach the target holding level within
the required five-year time frame, the company does not expect employees to
invest out of pocket. The company expects the Equity Grants you receive to be
the source for the holding requirement and we look to you as a leader to
exercise a good faith effort to honor the requirements. If the Equity Grants you
receive or market volatility creates a challenge,

 

23

--------------------------------------------------------------------------------



 

discuss the matter with your supervisor and your HC partner for a practical
resolution.

 

Q.          What if I have a special situation (hardship) that makes maintaining
the holding requirement difficult for me?

 

A.           The Executive Ownership Guidelines is designed to align your
interests with the company’s interests and position you to share in our success.
If your personal situation makes the compliance with the Ownership Guidelines a
hardship, speak to your HC partner and the Executive Committee level executive
responsible for your business segment for guidance and support.

 

Q.          Whom should I contact with questions?

 

A.           If you have questions, please contact Pam LeMasters, director,
Global Compensation via email or by phone at 303.397.8531.

 

24

--------------------------------------------------------------------------------